HITZ, Associate Justice.
This'is an appeal from a decision of tbe Board .of Tax Appeals redetermining a deficiency in tax due from the petitioner for the year 1923 amounting to $745.37.
Petitioner, Wade H. Ellis, is a member of the American Bar Association, and while in attendance on its sessions in 1922, was appointed a member of a special committee to mate a study and report on criminal procedure and law enforcement. ' •
In that capacity he expended $2,745.13 expenses on a trip to Europe with other committeemen, studying the subject especially in England and France, as compared with the United States.
He claimed deduction of this amount under section 214 (a) of the Revenue Act of 1921 (42 Stat. 239), which provides: “That in computing net income there shall he allowed as deductions: (1) All the ordinary and necessary expenses paid or incurred during the taxable year in carrying on any trade or business. * * * ”■
The Commissioner disallowed the item, as did the Board of Tax Appeals, and with their determination we agree.
The petitioner’s trip to Europe had ño tendency to increase his professional income, which is apparently contemplated by the statute, unless we consider the too remote effect on his professional prestige of such recognition and activity.
The item, if allowable at all, would have been so only to the Bar Association, if the association had paid the expenses of the journey instead of the petitioner.
The decision of the Board of Tax Appeals, being without error, is affirmed.
Affirmed.
Mr. Justice GRONER took no part in the consideration or decision of this ease.